Title: Thomas Gillet to Thomas Jefferson, 12 April 1809
From: Gillet, Thomas
To: Jefferson, Thomas


          
            Sir Salisbury Square London April 12th 1809.
             As every addition to the Literature of Europe by which America may be ultimately benefited, especially where the amelioration of the condition of mankind is the object, cannot be a subject of indifference to a Legislator of your enlarged views and liberal understanding: I am desired by the Author of “An Essay on Government” to request your acceptance of two Copies of her work, just published in England.
            To you who followed the immortal Washington in the administration of the Government of the most free and happy nation in the universe, and, like him, retired into private life with the approbation of your fellow citizens, a work calculated to clear the hands and strengthen the arms of all departments of civil authority, cannot fail to prove interesting. It would not become me to enlarge upon the merits of the performance, or to attempt to bias that candid judgment which the Author hopes will be pronounced upon it on this, and on your side the Atlantic. I may however be allowed to add, that it is the production of no vulgar pen, the unaided effort of a Lady, not altogether unknown to you, Mrs R. F. A. Lee, only daughter of the late Francis Lord Le Despencer, the friend of Franklin and of Freedom.
            Mrs Lee writes not for emolument, but from a patriotic desire to be thought useful to her country; she is a Lady of uncommon endowments, and joins to a brilliant fancy, the most vigorous and manly understanding, and her work throughout breathes a spirit of rational liberty, which however it may be accepted in this country, will no doubt prove highly gratifying to the people of the United States.
            Previous to the French Revolution Mrs Lee passed some agreeable hours at your villa near Paris, but as she was then young, you may have forgotten the circumstance. In July 1807 she sent you a communication by a Capt Hinckley; no answer to which having been received, she concludes the messenger failed in his endeavors to forward the packet to you.
            Should the present opportunity, through the kindness of General Pinckney, prove more fortunate, she hopes to be favored with a few lines in reply. Eighteen Copies are also sent for the American Universities, and the Author will esteem herself singularly happy, if you will have the goodness to cause them to be forwarded to the respective seminaries for which they are intended
            With every sentiment of respect for Your character, and every wish that you may long enjoy in domestic retirement that well earned reputation to which your public services have entitled you, I have the honor to be Sir Your faithful & obedt Servant Thomas Gillet.
          
          
            Mrs Lee’s address is 36, Clarges Street, Piccadilly.
          
        